The plaintiff in error, with three other persons, on the 10th day of June, 1922, in a Ford car, which was the property of plaintiff in error, drove to the town of Mooreland and went into a cafe and ordered *Page 146 
a meal. The plaintiff in error and one other of the party named Lawson were drunk and noisy. The proprietor of the cafe called an officer to quiet them. The officer arrested them, and started to search Lawson, when the plaintiff in error, Green, ran, got in his car, and went west. After going a quarter of a mile, the car ran into a sand bank and stalled. When the officers came up to him, he (Green) pointed a pistol at one of them and snapped it. Both whisky and wine were found in the car. The two persons in the car and in the restaurant, it developed, had merely sought a ride and were not intoxicated, and were acquitted. Lawson, the other member of the party beside plaintiff in error, pleaded guilty.
The plaintiff in error, upon the calling of the case for trial, made an application for a continuance, setting out that Lawson was absent. That plaintiff in error had been unable to locate him; that he had left the country and his whereabouts was unknown; that plaintiff in error believed he would be able to locate him by the next term of court; and that the absent witness had made an affidavit in a habeas corpus case of plaintiff in error, which by reference was incorporated in the application.
This is the sum and substance of the application for continuance. There was no abuse of discretion on the part of the trial court in overruling this application. Pugh v. State,6 Okla. Cr. 578, 120 P. 296; Rhea v. State, 3 Okla. Cr. 230,105 P. 314; Davis v. State, 10 Okla. Cr. 169, 135 P. 439; Musgraves v. State, 3 Okla. Cr. 421, 106 P. 544; Boswell v. State,8 Okla. Cr. 152, 126 P. 826.
It is next contended that the court erred in refusing plaintiff in error's request for an instruction on circumstantial evidence. We think the evidence is not wholly circumstantial. The plaintiff in error admitted the ownership of the car that he was driving; admitted that he was intoxicated, and flight from the restaurant and altercation *Page 147 
with the officer. The finding of the wine and whisky in the car is not denied.
Where the evidence is not wholly circumstantial, an instruction on this class of evidence is not necessary. Star v. State, 9 Okla. Cr. 210, 131 P. 542.
The cause is affirmed.
BESSEY, P.J., and DOYLE, J., concur.